     Case 2:20-cv-01693-VAP-JEM Document 21 Filed 09/21/20 Page 1 of 1 Page ID #:80



1

2

3

4

5

6

7

8

9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                      )
12    EMMANUEL PAUL,                  )              Case No. CV 20-1693-VAP (JEM)
                                      )
13                    Plaintiff,      )
                                      )              ORDER ACCEPTING FINDINGS AND
14              v.                    )              RECOMMENDATIONS OF UNITED
                                      )              STATES MAGISTRATE JUDGE
15    CALIFORNIA DEP’T OF CORRECTIONS )
      AND REHABILITATION,             )
16                                    )
                      Defendant.      )
17                                    )
18
            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19
      records on file, and the Report and Recommendation of the United States Magistrate
20
      Judge. No Objections to the Report and Recommendation have been filed within the time
21
      allowed for Objections. The Court accepts the findings and recommendations of the
22
      Magistrate Judge.
23
            IT IS ORDERED that Judgment shall be entered dismissing this action without
24
      prejudice.
25

26
      DATED: September 21, 2020
27                                                      VIRGINIA A. PHILLIPS
                                                   UNITED STATES DISTRICT JUDGE
28
